DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/13/2019.  These drawings are accepted for prosecution on the merits.

Election/Restrictions
Claims 20-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2022.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-15, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Vries et al (US 10,293,178).

Regarding claims 1-2, 13, and 19, De Vries et al disclose and teach an elongated instrument including at least one sensor at a distal end thereof and an electrical connection from the sensor to a proximal end of the instrument for communication of sensor signals in response to electromagnetic field detection (Fig 5a/b), the use of a sheath with a lumen along the longitudinal axis thereof, dimensioned to receive and permit movement of the instrument relative to the sheath within the lumen, the sheath include at least one marker band adapted to interfere with detection of electromagnetic fields with the sensor depending on axial alignment between sensor and band (Fig 2, Col 7 Line 25-Col 8 Line 45), and whereby the marker includes magnetic or magnetic shielding elements (Col 7 line 45-63, Col 9 Line 14-40). De Vries et al further discloses the use of a tapered cross section of the cylindrical body for the market band(s) (7a/b, 12a/b, Col 7-Col 8).

Regarding claims 5-7, 14-15, De Vries et al discloses and teaches the use of a tracking system configured to generate and detect signals from an electromagnetic field, the system including the providing of tracking data to represent the location of the sensor in a tracking coordinate system based on sensor signals, and also specifying transitions in the sensor signal data resulting from influence of the marker band and the estimation of location of the sensor and sheath in the tracking system based on tracking/location data (Col 8 Line 12-27, Claim 17, Col 9 Line 40-45, Col 9 Line 45-Col 10 Line 15). De Vries et al further discloses and teaches the verification acquisition of data from the sensor, including both situations where the sensor is detected in the field (detects signal/electromagnetic field), and situations where the sensor signal is not detected due to interference (no signal/EMF interferences detected, Col 10 Line 59-Col 11 Line 56, also further into Column 12 for verification feedback and data display Fig 5-7b with associated disclosures). The system of De Vries et al is capable of providing error messages, as well as visual/display feedback based on both situations outlined above, including visual indication of the location of the sensor element, as well as sheath element(s), and the lack of position data in the event of interference with sensor detection/connection (Claim 17, Col 12 Line 50-Col 13 Line 7, Col 13 Line 44 - Col 14 Line 35).
 
Regarding claims 9-12 and 18, De Vries et al disclose and teach the tracking system providing frames of location data in real time as well as data in 3d space to indicate the position and orientation of the sensor/marker(s) of the sheath in 3d space (Fig 10, Col 10 Line 59-Col 11 Line 16), and whereby graphical representations thereof are produced (Figs 11-12) with respect to anatomical structure/image data of a patient (Fig 7a, 7b (verification), Fig 10, Claims 14-15 and associated disclosures in the specification).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 4, 8, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries et al (US 10,293,178).

	Regarding claims 3-4, De Vries et al expressly discloses and teaches the placement of at least two sensor elements, and at least two marker elements in various embodiments, but does not specify that they are distal and proximal to one-another. De Vries et al does expressly teach that these elements may be spaced apart by known distances and at known, predetermined locations to increase redundancy, and prevent interference/signal disruptions (Fig 2, 4a/a, associated disclosures in Col 7-8), inherently creating ones proximal and distal to one-another given particular arrangements for redundancies (Col 15 Line 55-Col 16 Line 40) . It would have therefore been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of De Vries et al for multiple sensor elements along the lumen as well as marker elements along the conduit/sheath at proximal/distal positions as the result effective positions to provide for the aforementioned redundancy and reduces signal loss/disruptions to the tracking system (De Vries et al, Figs 2a/b, 4a/b, 7a/b).

	Regarding claims 8, 16, and 17, De Vries et al disclose and teach the use of multiple sensors and whereby the markers along the conduit (sheath) can include multiple, predefined positions, the tracking data including sensing position and orientation of markers along the conduit as well as disposed sensor elements in the lumen, including multiple sensor elements along the same guidewire or multiple different signal lines (Fig 2a/b, 4a/b, Col 15-16 (Fig 10-11a/b embodiment)). 
While this does not positively recite both proximal and distal sensor elements, it is hereby held that the disclosure of De Vries et al includes multiple sensor elements along different positions of the conduit, spaced apart, inherently creating ones proximal and distal to one-another given particular arrangements (mutatis mutandis above, as applied to claims 3-4). It would be obvious to one of ordinary skill in the art at the time of the invention to have utilized the disclosure of these distinct, predetermined positioning(s) to resolve the result effective placement of sensors proximal and distal to one-another to provide for redundancy and reference marker interference disruptions, as expressly disclosed in De Vries et al (Fig 10, Col 7-8, Col 14 Line 60-Col 15 Line 55)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793